Citation Nr: 9933197	
Decision Date: 11/24/99    Archive Date: 12/01/99

DOCKET NO.  97-13 987	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to service connection for a back disorder.  



REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel





INTRODUCTION

The veteran served on active duty from November 1943 to 
December 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

The case was previously before the Board in June 1998, when 
it was remanded for further development.  The requested 
development has been completed.  The Board now proceeds with 
its review of the appeal.  

In his September 1996 notice of disagreement with the denial 
of service connection for a back condition, the veteran 
asserted that $5, 000 in income was incorrectly counted in 
denying his pension claim.  The pension claim was denied in 
September 1996 because income exceeded pension limits by over 
$10,000 dollars.  Consequently, a difference of $5,000 would 
not affect the denial of the pension claim and the Board can 
not liberally construe the statement as a notice of 
disagreement with the pension determination.  If the veteran 
intended his comments as a notice of disagreement with the 
pension decision, he should notify the RO.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  There is no evidence connecting the back injury in 
service to a current disability.  


CONCLUSION OF LAW

The claim for service connection for a back disorder is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The rating decisions, statement of the case and supplemental 
statements of the case, particularly the February 1999 
supplemental statement of the case, adequately informed the 
veteran of the lack of evidence to support his claim in 
accordance with 38 U.S.C. 5103 (West 1991).  See Robinette v. 
Brown, 8 Vet. App. 69 (1995); Meyer v. Brown, 9 Vet. 
App. 425, 429 (1996).  The RO has obtained all medical 
evidence identified by the veteran.  The veteran has not 
reported that any other pertinent evidence might be 
available.  See Epps v. Brown, 9 Vet. App. 341, 344 (1996).  
The Board's June 1998 Remand notified the veteran of the 
significance of any Social Security Administration (SSA) 
medical records.  A July 1998 letter to the veteran from the 
RO told him of the need for SSA medical records and asked him 
if he was awarded benefits based on disability or age.  He 
has not responded to that request.  

The veteran's service medical records were presumed to have 
been burned in a fire at the records center.  The RO has 
explored other avenues to obtain records and has obtained a 
morning report which puts the veteran in a hospital in 
England, in January 1945, with a diagnosis of ill defined 
condition of the back.  The personnel record shows the 
veteran was a cook serving with a field artillery unit in 
Europe.  No other pertinent records were found.  In a case 
where the service medical records are presumed destroyed, 
VA's obligation to explain its findings and conclusions and 
to consider carefully the benefit-of-the-doubt rule is 
heightened.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1990).  

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  In this appeal for 
service connection for a back disorder, the threshold 
question to be answered is whether the appellant has 
presented evidence of a well-grounded claim; that is, one 
that is plausible.  If he has not presented a well-grounded 
claim, his appeal must fail and there is no duty to assist 
him further in the development of the claim because such 
additional development would be futile.  38 U.S.C.A. § 5107; 
Murphy at 81.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service connection 
for certain listed chronic diseases, including arthritis, may 
be granted if manifest to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  
Service connection may be granted for any disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); 
see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1999); 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Alternatively, the nexus 
between service and the current disability can be satisfied 
by evidence of continuity of symptomatology and medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Establishing direct 
service connection for a disability that was not clearly 
present in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.  

A lay person is capable of knowing if he was injured, so 
evidence of injury in service can be provided by the veteran.  
Here, the veteran reports that his back was injured when 
bombed by enemy aircraft during the Battle of the Bulge.  He 
explained that he was evacuated and treated at a hospital in 
England.  This is supported by the morning report showing 
hospitalization in January 1945 for an ill defined condition 
of the back.  This meets one element of evidence required for 
a well grounded claim.  

A well grounded claim also requires evidence from a trained 
medical professional which diagnoses a current disability.  
In this case, there are recent diagnoses from VA and other 
doctors.  

The third element of evidence required for a well grounded 
claim is evidence of a nexus between the current disability 
and the injury in service.  The veteran was notified of the 
need for such evidence, particularly by the February 1999 
supplemental statement of the case.  Nevertheless, he has not 
met his burden of providing such evidence as required by 
38 U.S.C.A. § 5107(a) (West 1991).  

While there are several medical opinions diagnosing current 
disability, none of the doctors has connected the disability 
to the injury in service.  The veteran's assertion that there 
is a connection is not sufficient evidence, because the 
etiology of a disorder is a medical question requiring a 
response from a trained medical source.  See Grottveit, at 
93.  

The veteran has asserted that the morning report shows a 
chronic disability in service.  With chronic disease shown as 
such in service (or within the presumptive period under Sec. 
3.307) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  This rule does 
not mean that any manifestation of joint pain, any 
abnormality of heart action or heart sounds, any urinary 
findings of casts, or any cough, in service will permit 
service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clear-cut 
clinical entity, at some later date.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word Chronic.  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.  38 C.F.R. § 3.303(b) (1999).  

The single diagnosis of an ill defined condition of the back 
is, on its face, not a diagnosis of a chronic disability.  
The treating physicians simply indicated that the veteran was 
being treated for his back, with no indication as to what the 
condition actually was and certainly no indication that it 
was chronic.  The veteran does not have the medical expertise 
to present his own statements as evidence that this report 
reflects a chronic disability.  See Grottveit, at 93.   

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1999).  

The veteran reports that he has had continuing back symptoms 
since the incident in service.  However, there is no opinion 
from a qualified medical professional which links the 
continuing symptoms described by the veteran to a current 
disability.  Such a medical opinion is required for a nexus.  
See Savage, at 497.  

While there is no direct corroboration of the veteran's 
combat service, the Board has considered this claim under the 
provisions of 38 U.S.C.A. § 1154(b) (West 1991).  The 
provisions of 38 U.S.C.A. § 1154(b) (West 1991) assist a 
combat veteran in establishing the incurrence of an injury.  
This goes to the question of injury, when it is evaluated 
during the merits evaluation stage, after it has been 
established that the claim is well grounded.  38 U.S.C.A. 
§ 1154(b) does not provide evidence of a nexus between injury 
in service and the current disability, as required for a well 
grounded claim.  See Arms v. West, 12 Vet. App. 188 (1999); 
Kessel v. West, No. 98-772 (U. S. Vet. App. Sept. 20, 1999 
(en banc), appeal docketed (Fed. Cir.).  

As there is no evidence from a competent source which 
connects the current disability to the injury in service, the 
claim is not well grounded and must be denied.  38 U.S.C.A. 
§ 5107(a) (West 1991); Murphy.  




ORDER

Service connection for a back disorder is denied.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

